NO. 12-20-00237-CR

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ELLECIA XANTIPPI COLLINS,                       §      APPEAL FROM THE 349TH
APPELLANT
                                                §      DISTRICT COURT
V.
                                                §      ANDERSON COUNTY, TEXAS
THE STATE OF TEXAS,
APPELLEE

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Ellecia Xantippi Collins appeals the revocation of her community supervision.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Thereafter, Appellant filed a pro se brief. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with engaging in organized criminal activity and
pleaded “guilty.” The trial court found Appellant “guilty” as charged and sentenced her to
imprisonment for ten years but, thereafter, suspended the sentence and placed her on community
supervision for ten years.
       Subsequently, the State filed a motion to revoke Appellant’s community supervision,
alleging that Appellant violated certain terms and conditions thereof. On September 14, 2020,
the trial court conducted a hearing on the State’s motion, and Appellant pleaded “true” to the
allegation that she failed to report to her community supervision officer as ordered. At the
conclusion of the hearing, the trial court found that Appellant violated multiple terms and
conditions of her community supervision as alleged in the State’s motion, including the
allegation that she failed to report as ordered. Thereafter, the trial court revoked Appellant’s
community supervision and sentenced her to imprisonment for six years. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal. 1
         Thereafter, Appellant filed a pro se brief, in which she raised the following issues: (1) she
was a party to an agreement with various law enforcement agencies to act as a confidential
informant in exchange for leniency with regard to, among other things, her violation of the terms
and conditions of her community supervision in the instant case, and law enforcement, by failing
to honor this agreement, subjected her to entrapment and (2) the trial court exhibited bias against
her in the underlying proceedings. 2
         When faced with an Anders brief and a pro se response by an appellant, an appellate
court either can (1) determine that the appeal is wholly frivolous and issue an opinion explaining
that it has reviewed the record and finds no reversible error or (2) determine that arguable
grounds for appeal exist and remand the cause to the trial court so that new counsel may be
appointed to brief the issues. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
As is our duty, we have conducted a full examination of the record to determine whether the
appeal of this case is wholly frivolous, have considered Appellant’s issues, and were unable to



         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of her right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014).
         2
           We have construed Appellant’s brief and the issues raised therein liberally in the interest of justice. See
Gill v. State, No. 12-11-00282-CR, 2012 WL 3804369, at *1 n.2 (Tex. App.–Tyler Aug. 31, 2012, pet. ref’d) (mem.
op., not designated for publication).


                                                          2
find reversible error. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Bledsoe, 178 S.W.3d at
826–27.


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted, and the trial court’s judgment is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
her of her right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, she either must retain an attorney to file a petition for
discretionary review on her behalf or she must file a petition for discretionary review pro se.
Any petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d
at 408 n.22.
Opinion delivered August 25, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            AUGUST , 2021


                                         NO. 12-20-00237-CR


                                 ELLECIA XANTIPPI COLLINS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 349th District Court
                           of Anderson County, Texas (Tr.Ct.No. 28102)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.